DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12/22/2020 have been accepted. Claims 26-43 are still pending. Claims 26-43 are new. Claims 1-15 have been canceled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,346,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same system with either broader or slightly more specific limitations regarding certain aspects of the system. Several of the dependent claims are identical. 
Instant Application
Patent
26. (New) A method, comprising: generating, by a storage controller, a target dataset via a point-in-time copy of a source dataset; and copying, by the storage controller, the target dataset to a storage cloud to generate a backup dataset that is a point-in-time backup 

27. (New) The method of claim 26, wherein a mapping that that indicates correspondence between locations of the source dataset and locations of the target dataset.

31. (New) The method of claim 26, wherein a mapping indicates a correspondence between locations of the source dataset and the locations of the target dataset, and wherein the mapping maps individual extents, or 


2. The method of claim 1, wherein the host application executes in a host computational device that is coupled to the storage controller, wherein operations for performing the point-in-time backup of the source dataset to the storage cloud is offloaded to the storage controller from the host computational device, and wherein the storage controller copies the target dataset to the storage cloud without transmitting extents, tracks, or other storage entities of the target dataset to the host computational device.





30. (New) The method of claim 26, the method further comprising: receiving, by the storage controller, an input/output (I/O) request from the host computational device; and in response to determining that a track corresponding to the I/O request has not been updated in the target dataset, sending, by the 

32. (New) A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: generating a target dataset via a point-in-time copy of a source dataset; and copying the target dataset to a storage cloud to generate a backup dataset that is a point-in- time backup of the source dataset, wherein a host application executes in a host computational device that is coupled to the system, wherein operations for performing the point-in-time backup of the source dataset to the storage cloud have been offloaded to the system from the host computational device, and wherein the system copies the target dataset to the storage cloud without transmitting extents, tracks, or other storage entities of the target dataset to the host computational device.



37. (New) The system of claim 32, wherein a mapping indicates a correspondence between locations of the source dataset and the locations of the target dataset, and wherein the mapping maps individual extents, or extent ranges, or volumes and associated cylinder ranges via one to one, many to one, and one to many correspondences.


6. The system of claim 5, wherein the host application executes in a host computational device that is coupled to the system, wherein operations for performing the point-in-time backup of the source dataset to the storage cloud is offloaded to the system from the host computational device, and wherein the system copies the target dataset to the storage cloud 

7. The system of claim 5, wherein in the point-in-time backup of the source dataset to the storage cloud is performed by a virtual concurrent copy session, the operations further comprising: in response to termination of the virtual concurrent copy session, freeing resources allocated for the mapping that indicates the correspondence between locations of the source dataset and locations of the target dataset, wherein the point-in-time backup of the source dataset to the storage cloud is performed via indications of volumes and cylinders by performing: receiving from the host application a command to backup a first range of cylinders of a first volume in which tracks of the source dataset are stored; performing point-in-time copy operations to store the point-in-time copy of the source dataset to a second range of cylinders of a second volume in which tracks of the target 


36. (New) The system of claim 32, the operations further comprising: receiving an input/output (I/O) request from the host 

38. (New) A computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations, the operations comprising: generating, by a storage controller, a target dataset via a point-in-time copy of a source dataset; and copying, by the storage controller, the target dataset to a storage cloud to generate a backup dataset that is a point-in-time backup of the source dataset, wherein a host application executes in a host computational device that is coupled to the storage controller, wherein Page 5 of 10Prelim. Amdt. dated December 21, 2020Serial No. unknown Docket No. TUC920160218US03 Firm No. 0018.0682C2 operations for performing the point-in-time backup of the source dataset to the storage cloud have been offloaded to the storage controller from 

39. (New) The computer program product of claim 38, wherein a mapping that that indicates correspondence between locations of the source dataset and locations of the target dataset.

43. (New) The computer program product of claim 38, wherein a mapping indicates a correspondence between locations of the source dataset and the locations of the target dataset, Page 6 of 10Prelim. Amdt. dated December 21, 2020Serial No. unknown Docket No. TUC920160218US03Firm No. 0018.0682C2 and wherein the mapping maps individual extents, or extent ranges, or volumes and associated cylinder ranges via one to one, many to one, and one to many correspondences.


10. The computer program product of claim 9, wherein the host application executes in a host computational device that is coupled to the storage controller, wherein operations for performing the point-in-time backup of the source dataset to the storage cloud is offloaded to the storage controller from the host computational device, and wherein the storage controller copies the target dataset to the storage cloud without transmitting extents, tracks, or other storage entities of the target dataset to the host computational device.




42. (New) The computer program product of claim 38, the operations further comprising: receiving, by the storage controller, an input/output (I/O) request from the host computational device; and in response to determining that a track corresponding to the I/O request has not been updated in the target dataset, sending, by the storage controller, the I/O request to source dataset extents for the track.  

12. The computer program product of claim 9, the operations further comprising: receiving, by the storage controller, an input/output (I/O) request from a host computational device; and in response to determining that a track corresponding to the I/O request has been updated in the target dataset, sending, by the storage controller, the I/O request to target dataset extents for the track; and in response to determining that a track corresponding to the I/O request has not been updated in the target dataset, sending, by the storage controller, the I/O request to source dataset extents for the track.



Claim Objections
Claims 27, 33, and 39 objected to because of the following informalities:  the claims contain the phrase “wherein a mapping that that indicates correspondence between locations of the source dataset and locations of the target dataset” which should read as “wherein a mapping .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 32, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitkar et al. (US PGPub 2016/0154709, hereafter referred to as Mitkar).
Regarding claim 26, Mitkar teaches a method, comprising: generating, by a storage controller, a target dataset via a point-in-time copy of a source dataset (Paragraph [0272]-[0274] states that the media agent can receive the copy of the data that the data agents have compiled and sent to create a backup copy (target). Paragraph [0074], states that the devices can be cloud computing resources. Paragraph [0271], states that the storage manager initiates backup operations and sends instructions to the data agents to initiate the backup. Paragraph [0015] states that a point-in-time backup can be made and Paragraph [0122] states that the storage manager can be a software module that manages the storage of information in the system. Paragraph [0156] and [0166] describes the media agents and their purpose. While it does state that the agents are implemented as software module, it is obvious that there must exist a controller/processor that is running the program), and copying, by the storage controller, the target dataset to a storage cloud to generate a backup dataset that is a point-in-time backup of the source dataset (Paragraph [0276]-[0278], describes the creation of a disaster recovery copy (backup copy) that is also created along with the backup copy), wherein a host application executes in a host computational device that is coupled to the storage controller (Fig. 1E and Paragraphs [0265]-[0266], show the system with the client device and storage manager that are connected to the media managers (coupled in some way)), wherein operations for performing the point-in-time backup of the source dataset to the storage cloud have been offloaded to the storage controller from the host computational device (Paragraphs [0015], [0156], [0271], and [0274], as stated previously. Paragraphs [0153]-[0154], states that the purpose of the media agents is to offload certain responsibilities from the client device (host)), and wherein the storage controller copies the target dataset to the storage cloud without transmitting extents, tracks, or other storage entities of the target dataset to the host computational device (Paragraph [0278], the media agent creates the disaster recovery by creating a mirror (copy) of the backup (target) without sending data of any kind back to the host).
Regarding claim 32, claim 32 is the system claim associated with claim 26. Since Mitkar teaches all the limitations of claim 26 and Mitkar further teaches a memory and a processor coupled to the memory (Fig. 1D, Secondary computing device 106 and secondary storage device 108), it therefore teaches all the limitations of claim 32; therefore the rejection to claim 26 also applies to claim 32.
Regarding claims 38, claim 38 is the computer readable medium claim associated with claim 26. Since Mitkar teaches all the limitations to claim 26, it also teaches all the limitations of claim 38; therefore the rejections for claim 26 also applies to claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 27, 31, 33, 37, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar et al. (US PGPub 2016/0154709, hereafter referred to as Mitkar) in view of Schnapp et al. (US PGPub 2007/0174569, hereafter referred to as Schnapp).
Regarding claim 27, Mitkar teaches all the limitations of claim 26. Mitkar does not teach wherein a mapping that that indicates correspondence between locations of the source dataset and locations of the target dataset. 
(Paragraph [0050]-[0051], states that the block association tables (BAT) are used to store cross-reference information in order to correspond to the backup data having original storage address. It is further stated that the SAT (section allocation table) contains data associated with the BAS (block association set) and source volume associated with each set). Since both Mitkar and Schnapp teach backup operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modify the teachings of Mitkar to create a correspondence between the first target copy and source data as well as have the backup be accessible via reference to the source address as taught in Schnapp to obtain the predictable result of generating a mapping that indicates a correspondence between locations of the source dataset and locations of the target dataset and wherein the backup 10 dataset is accessible via reference to the locations of the source dataset (since Mitkar teaches making the copies but does not explicitly teach creating a mapping that indicates where the copies are stored).
Regarding claim 31, Mitkar teaches all the limitations of claim 26. Mitkar does not teach wherein a mapping indicates a correspondence between locations of the source dataset and the locations of the target dataset, and wherein the mapping maps individual extents, or extent ranges, or volumes and associated cylinder ranges via one to one, many to one, and one to many correspondences. 
(Paragraph [0050]-[0051], states that the block association tables (BAT) are used to store cross-reference information in order to correspond to the backup data having original storage address. It is further stated that the SAT (section allocation table) contains data associated with the BAS (block association set) and source volume associated with each set), and wherein the mapping maps individual extents, or extent ranges, or volumes and associated cylinder ranges via one to one, many to one, and one to many correspondences (Abstract, states that the method identifies a section that includes at least one extent and establishes a table with cross-reference information in order to correspond the backup with the original storage address). Since both Mitkar and Schnapp teach backup operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modify the teachings of Mitkar to create a correspondence between the first target copy and source data as well as have the backup be accessible via reference to the source address as taught in Schnapp to obtain the predictable result of generating a mapping that indicates a correspondence between locations of the source dataset and locations of the target dataset and wherein the backup 10 dataset is accessible via reference to the locations of the source dataset, wherein the mapping that indicates a correspondence between the locations of the source dataset and the locations of the target dataset maps individual extents, or extent ranges, or volumes and associated cylinder 
Regarding claims 33 and 37, claims 33 and 37 are the system claims associated with claims 27 and 31. Since Mitkar and Schnapp teach all the limitations to claims 27 and 31 and Mitkar further teaches a memory and a processor coupled to the memory (Fig. 1D, Secondary computing device 106 and secondary storage device 108), they also teach all the limitations of claims 33 and 37; therefore the rejections to claims 27 and 31 also apply to claims 33 and 37.
Regarding claims 39 and 43, claims 39 and 43 are the computer readable medium claims associated with claims 27 and 31. Since Mitkar and Schnapp teach all the limitations to claims 27 and 31, they also teach all the limitations of claims 39 and 43; therefore the rejections to claims 27 and 31 also apply to claims 39 and 43.

Claims 28, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar and Schnapp as applied to claims 27 above, and further in view of Burger et al., IBM System Storage DS8000 Series: IBM FlashCopy SE. IBM Corporation, Document No. REDP-4368-00, pp. 1-80, 2008 (hereafter referred to as Burger).
Regarding claim 28, Mitkar and Schnapp teach all the limitations of claim 1. Mitkar and Schnapp do not teach a virtual concurrent copy session and in response to termination of the virtual concurrent copy session, freeing resources allocated for the mapping that indicates the correspondence between locations of the source dataset and locations of the target dataset.
(pg. 8, Section Background Copy, stated that the FlashCopy relationship (mapping data, pg. 7, Section 2.1.1 Basic concepts) is removed once all data has been saved (upon termination) unless the FlashCopy is specified as persistent in which case the relationship has to be explicitly removed. The document as a whole describes the FlashCopy mechanism which is a type of virtual concurrent copy session which allows the copy of data while the applications are updating the data). Since both Mitkar/Schnapp and Burger teach point-in-time backup procedures it would have been obvious to one of ordinary skill in the art to modify the teachings of Mitkar and Schnapp to use a FlashCopy as taught in Burger to obtain the predictable result of in response to termination of the virtual concurrent copy session, freeing resources allocated for the mapping that indicates the correspondence between locations of the source dataset and locations of the target dataset.
Regarding claim 34, claim 34 is the system claim associated with claim 28. Since Mitkar, Schnapp, and Burger teach all the limitations of claim 28 and Mitkar further teaches a memory and a processor coupled to the memory (Fig. 1D, Secondary computing device 106 and secondary storage device 108)
Regarding claims 40, claim 40 is the computer readable medium claim associated with claim 28. Since Mitkar, Schnapp, and Burger teach all the limitations to claim 28, they also teach all the limitations of claim 40; therefore the rejections for claim 28 also applies to claim 40.

Claims 29, 30, 35, 36, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar as applied to claims 26 above, and further in view of Burger.
Regarding claim 29, Mitkar teaches all the limitations of claim 26. Mitkar does not teach receiving, by the storage controller, an input/output (I/O) request from the host computational device and in response to determining that a track corresponding to the I/O request has been updated in the target dataset, sending, by the storage controller, the I/O request to target dataset extents for the track.
Burger teaches teach receiving an input/output (I/O) request from a host computational device and in response to determining that a track corresponding to the I/O request has been updated in the target dataset, sending, by the storage controller, the I/O request to target dataset extents for the track (pg. 9-10, Section Reads and writes during the FlashCopy relationship, describes the process of reads and writes to the target and source volumes (datasets). When a read to the target data set is made, a check is made to see if the time-zero data has been copied to the target (if it has been updated or not), if the data has been copy the read is sent to the target, if it has not then the read is directed to the source). Since both Mitkar and Burger teach point-in-time backup procedures it would have been obvious to one of ordinary skill in the art to modify the 
Regarding claim 30, Mitkar teaches all the limitations of claim 1. Mitkar teaches all the limitations of claim 26. Mitkar does not teach the method further comprising: 5 receiving, by the storage controller, an input/output (I/O) request from the host computational device and in response to determining that a track corresponding to the I/O request has not been updated in the target dataset, sending, by the storage controller, the I/O request to source dataset extents for the track.
Burger teaches receiving an input/output (I/O) request from a host computational device and in response to determining that a track corresponding to the I/O request has not been updated in the target dataset, sending, by the storage controller, the I/O request to source dataset extents for the track (pg. 9-10, Section Reads and writes during the FlashCopy relationship, as stated in the rejection to claim 4). Since both Mitkar and Burger teach point-in-time backup procedures it would have been obvious to one of ordinary skill in the art to modify the teachings of Mitkar to use a FlashCopy as taught in Burger to obtain the predictable result of receiving, by the storage controller, an input/output (I/O) request from a host computational device and in response to determining that a 
Regarding claims 35 and 36, claims 35 and 36 are the system claims associated with claims 29 and 30. Since Mitkar and Burger teach all the limitations to claims 29 and 30 and Mitkar further teaches a memory and a processor coupled to the memory (Fig. 1D, Secondary computing device 106 and secondary storage device 108), they also teach all the limitations of claims 35 and 36; therefore the rejections to claims 29 and 30 also apply to claims 35 and 36.
Regarding claims 41 and 42, claims 41 and 42 are the computer readable medium claims associated with claims 29 and 30. Since Mitkar and Burger teach all the limitations to claims 29 and 30, they also teach all the limitations of claims 41 and 42; therefore the rejections to claims 29 and 30 also apply to claims 41 and 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132